DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 05/12/2022 in response to the Non-Final Rejection mailed on 03/08/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 1, 6-15, 20-23, 31, 37-38, 44 and 47-49 are pending.
4.	Claim 38 stands withdrawn pursuant to 37 CFR 1.142(b).
5.	Applicant’s remarks filed on 05/12/2022 in response to the Non-Final Rejection mailed on 03/08/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b)
6.	The rejection of claim 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of antecedent basis for the limitation “the volatile product” is withdrawn in view of applicants’ amendment to the claims to remove the term “volatile”.
Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 6-15, 20-23, 31, 37, 44 and 47-49 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This new grounds of rejection is necessitated by applicants’ amendment to claims 1, 15, and 44 to recite “in an amount at least 2.1 times greater as compared to fermentation with E. coli”.
MPEP § 2163.11.A.3.(b) states, "when filing an amendment an applicant should show support in the original disclosure for new or amended claims" and "[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description". According to MPEP § 2163.I.B, "While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure" and "The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117". 
	In the instant case, claims 1, 15, and 44 recite the limitation “in an amount at least 2.1 times greater as compared to fermentation with E. coli”.  Applicants’ remarks filed on 05/12/2022 state that support for the amendment comes from Examples 1-3.  The examiner has reviewed the specification and while there is support for 2.1x, 2.3x, 2.5x, 2.6x, 2.9x, 3.6x, 3.7x, and 4.2x, there is no apparent support for the entire range of increased production as encompassed by the limitation “at least 2.1 times greater”.  Accordingly, the limitation constitutes new matter.
Claim Rejections - 35 USC § 103
9.	The rejection of claims 1, 14-15, 20-23, 31, 37, 44, and 47-49 under 35 U.S.C. 103 as being unpatentable over Tracy et al. (WO 2016/138372, priority to 02/27/2015; cited on IDS 04/09/2019) in view of Worden et al. (WO 2013/036635 A1; cited on IDS 04/09/2019), Nakas et al. (US Patent Application Publication 2012/0135480 A1; cited on PTO-892 mailed 07/08/2019) and Chakraborty et al. (Journal of Biomedicine and Biotechnology, 2012; cited on PTO-892 mailed 07/08/2019) is maintained for the reasons of record and the reasons set forth below.
The rejection has been modified in order to address applicants’ amendment to the claims.
10.	As amended, claims 1, 14, 20-23, 31, 37, and 47 are drawn to a biocatalytic process comprising:  providing an aqueous thin stillage stream from a bioethanol production process, to a fermentation zone, wherein the aqueous thin stillage stream comprises glycerol and lactic acid; and providing a gaseous stream to the fermentation zone, wherein the gaseous stream comprises at least one substrate selected from CO2, H2, CO2-/H2, methane, and CO, wherein the aqueous stream and gaseous stream are optionally contacted and/or mixed in the fermentation zone; the fermentation zone comprising at least one organism capable of metabolizing at least one substrate in the aqueous stream and at least one substrate in the gaseous stream, wherein at least one organism in the fermentation zone is Cupriavidus necator, and wherein the fermentation operates at conditions to mixotrophically metabolize at least one gaseous substrate in the gaseous stream and at least one substrate in the aqueous stream concurrently; and forming at least one product via the fermentation in an amount at least 2.1 times greater as compared to fermentation with E. coli, wherein the product comprises an alkene, an amino acid, or a diamine.
	As amended, claims 15 and 48 are drawn to a biocatalytic process comprising:  providing an aqueous thin stillage stream from a bioethanol production process, to a fermentation zone, wherein the aqueous thin stillage stream comprises glycerol and lactic acid; and providing a gaseous stream to the fermentation zone, wherein the gaseous stream comprises at least H2, wherein the aqueous stream and gaseous stream are optionally contacted and/or mixed in the fermentation zone; the fermentation zone comprising at least one organism capable of metabolizing at least one substrate in the aqueous stream and at least one substrate in the gaseous stream, wherein at least one organism in the fermentation zone is Cupriavidus necator, and wherein the fermentation operates at conditions to mixotrophically metabolize at least H2 in the gaseous stream and/or at least one substrate in the aqueous stream; and forming at least one product via the fermentation in an amount at least 2.1 times greater as compared to fermentation with E. coli, wherein the product comprises an alkene, an amino acid, or a diamine.
	As amended, claims 44 and 49 are drawn to a biocatalytic process comprising:  providing an aqueous thin stillage stream from a bioethanol production process, to a fermentation zone, providing a gaseous stream comprising at least one of CO2, H2, CO2/H2, methane, and CO to the fermentation zone, the fermentation zone comprising at least one organism capable of metabolizing at least one substrate in the aqueous stream and at least one substrate in the gaseous stream, wherein at least one organism in the fermentation zone is Cupriavidus necator, wherein the aqueous thin stillage stream from a bio-ethanol production process comprises at least one glycerol, carbohydrate, or oligomer of carbohydrate and a carboxylic acid; and wherein the fermentation operates at conditions to mixotrophically metabolize at least one gaseous substrate in the gaseous stream and at least one substrate in the aqueous stream, wherein the product comprises an alkene, an amino acid, or a diamine in an amount at least 2.1 times greater as compared to fermentation with E. coli.
11.	With respect to claim 1, Tracy et al. teach a mixotrophic and simultaneous fermentation method for the production of bioproducts such as alcohols, organic acids of less than 7 carbons, acetone, 2,3-butanediol and mixtures thereof with a microorganism by providing an isolated organism and a first feedstock comprising a carbon source and second feedstock that includes CO, CO2, carbonate, biocarbonate, H2, glycerol, methanol, formate, urea, or mixtures thereof [see Abstract; paragraphs 006-008].  Tracy et al. teach the process wherein the organism is a Clostridium [see paragraph 075].  Tracy et al. teach the process wherein the fermentation or bio-derived product comprises an alkene such as butadiene [see paragraphs 019 and 0257].  Tracy et al. teach the process wherein the aqueous stream comprises carbohydrates, glycerol, methanol or combination thereof [see paragraph 011].  The recitation of “from a bio-ethanol production process” is interpreted as a “product-by-process” limitation.  MPEP 2113 states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.
	With respect to claim 14, Tracy et al. teach the process wherein the gaseous stream comprising H2 and comprises CO2.  The limitations, “wherein the H2 and optionally CO2 is obtained from a steam methane reformation, optionally further comprising a water gas shift process”, it is noted the term “optionally” is interpreted as not being a required element.  Furthermore, the recitation of “obtained from…” is interpreted as a “product-by-process” limitation.  MPEP 2113 states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Nevertheless, Tracy et al. teach steam reforming methane to form a mixture of CO2 and hydrogen [see paragraph 0150].
	With respect to claim 15, Tracy et al. teach a mixotrophic and simultaneous fermentation method for the production of bioproducts such as alcohols, organic acids of less than 7 carbons, acetone, 2,3-butanediol and mixtures thereof with a microorganism by providing an isolated organisms and a first feedstock comprising a carbon source and second feedstock that includes CO, CO2, carbonate, biocarbonate, H2, glycerol, methanol, formate, urea, or mixtures thereof [see Abstract; paragraphs 006-008].  Tracy et al. teach a process wherein at least one organism is a Clostridium [see paragraph 075].  Tracy et al. teach the process wherein the fermentation or bio-derived product comprises an alkene such as butadiene [see paragraphs 019 and 0257].  Tracy et al. teach the process wherein the aqueous stream comprises carbohydrates, glycerol, methanol or combination thereof [see paragraph 011].  The recitation of “from a bio-ethanol production process” is interpreted as a “product-by-process” limitation.  MPEP 2113 states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.
	With respect to claim 21, Tracy et al. teach the process wherein the gaseous stream substrate has a CO2:H2 molar ratio ranging from 1:0.1 to 1:5 [see paragraph 023].
	With respect to claim 22, Tracy et al. teach the process wherein the fermentation medium pH may be in the range of 4—9.5 (encompasses the claimed range) [see paragraph 0147], temperature of 37oC [see paragraph 0382], at a pressure of 30 psig (converts to 2 atm) [see paragraph 0382].
	With respect to claim 23, Tracy et al. teach the process wherein the pressure is 30 psig (converts to 2 atm) [see paragraph 0382].
	With respect to claim 31, Tracy et al. teach the process wherein the volatile produce is butadiene [see paragraph 0257].
	With respect to claim 37, Tracy et al. teach the process wherein the aqueous stream comprises carbohydrates, glycerol, methanol or combination thereof [see paragraph 011].  The recitation of “obtained from…” is interpreted as a “product-by-process” limitation.  MPEP 2113 states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  In the instant case, the carbon source taught by Tracy et al. can include carbohydrates, which reasonably reads on the claims.
	With respect to claims 44 and 47-49, Tracy et al. teach a mixotrophic and simultaneous fermentation method for the production of bioproducts such as alcohols, organic acids of less than 7 carbons, acetone, 2,3-butanediol and mixtures thereof with a microorganism by providing an isolated organisms and a first feedstock comprising a carbon source and second feedstock that includes CO, CO2, carbonate, biocarbonate, H2, glycerol, methanol, formate, urea, or mixtures thereof [see Abstract; paragraphs 006-008].  Tracy et al. teach a process wherein at least one organism is a Clostridium [see paragraph 075].  Tracy et al. teach the process wherein the fermentation or bio-derived product comprises an alkene such as butadiene and a hydroxycarboxylic acid [see paragraphs 019 and 0257].  Tracy et al. teach the process wherein the aqueous stream comprises carbohydrates, glycerol, methanol or combination thereof [see paragraph 011].  The recitation of “from a bio-ethanol production process” is interpreted as a “product-by-process” limitation.  MPEP 2113 states that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.
	However, Tracy et al. does not teach the process of claims 1, 15, and 44 providing an aqueous thin stillage stream comprising glycerol and lactic acid, and wherein the at least one organism is Cupriavidus necator; the process of claim 20, further comprising removing a fermentation broth bleed stream from the fermentation zone; treating the fermentation broth bleed stream to remove biomass and produce a biomass-free broth; and recycling the biomass-free broth to a fermentation step of the biocatalytic process; and the process of claim 44 wherein the aqueous stream comprises a carboxylic acid.
	Worden et al. teach similar processes to Tracy et al. of providing a substrate in the form of an aqueous stream and providing gaseous reactants that comprises at least one substrate selected from methane, H2 and CO2 into a catalytic zone (fermentation zone) comprising at least one organism capable of metabolizing the aqueous and gaseous substrates to produce a fermentation product such as isobutanol [see Abstract; paragraphs 003-004; 0029; 0056-0058; 0091].  Worden et al. teach the process wherein the organism is a Ralstonia eutropha (synonymous to Cupriavidus necator) [see paragraphs 007 and 00109].  Worden et al. teach the process further comprising removing the fermentation broth is pumped through a hollow fiber reactor and recycled to the fermentation step of the process [see paragraphs 00125-00128].
	Nakas et al. teach methods for the producing biodegradeable polyhydroxyalkanoates and converting said PHA into poly-3-hydroxybutyrate comprising culturing microorganisms such as Cupriavidus necator in a medium comprising glycerol as a primary carbon source and one or more low molecular weight organic acids, such as levulinic acid, propionic acid, valeric acid, dodecanoic acid, decanioc acid, octanoic acid, oleic acid and oleate (fatty acids) [see Abstract; paragraphs 0007-0013; 0022].  
	Chakraborty et al. teach production of PHA using corn solubles, glycerol and short chain fatty acids in fermentation cultures comprising Ralstonia eutropha (synonymous to Cupriavidus necator) [see Abstract; p. 7, column 2, top].  Chakraborty et al. further teach rapid consumption of short chain fatty acids such as acetic acid, lactic acid, propionic acid and succinic acid with lactic acid showing rapid consumption in shake flasks and continuous feed fermentations [see Figures 2-4; p. 3-column 1 of p. 6].  Chakraborty teach that condensed corn solubles is a low value byproduct of the dry-mill, corn ethanol industry wherein the corn is milled, mixed with water, and enzymatically hydrolyzed to covert starch to glucose which is converted to ethanol by fermentation.  After distillation to remove ethanol, the larger corn particles are recovered by centrifugation as distillers wet grains and the supernatant is condensed in multiple effect evaporators to give condensed corn solubles [see p. 2 column 1 bottom].  It is known that the supernatant following centrifugation is referred also to as thin stillage.
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Tracy et al. Worden et al., Nakas et al., and Chakraborty et al. in a process to include an aqueous stream comprising glycerol and short chain fatty acids such as lactic acid in a C. necator bacterium because Tracy et al. teach processes for mixotrophic and simultaneous fermentation method for the production of bioproducts such as alkenes, alcohols, organic acids of less than 7 carbons, acetone, 2,3-butanediol and mixtures.  Worden et al. teach that Cupriavidus necator is capable of metabolizing the aqueous and gaseous substrates to produce isobutanol.  Nakas et al. teach that PHAs can be converted into PHBs which are widely used in tissue engineering through fermentation of Cupriavidus necator strains grown in fermentation mediums comprising glycerol.  Chakraborty et al. teach increased production of PHA productivity in C. necator by combined feeding of fermentation medium with short chain fatty acids such as lactic acid.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would be motivated to combine the teachings of Tracy et al., Worden et al., Nakas et al., and Chakraborty et al. because Worden et al. acknowledges that Cupriavidus necator is capable of metabolizing aqueous and gaseous substrates comprising methane, H2 and CO2, Nakas et al. acknowledge that PHAs can be produced via fermentation of C. necator on glycerol and Chakroborty et al. acknowledge that short chain fatty acids in combined feedings of C. necator increase PHA productivity.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Furthermore, MPEP 2144.06.I states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”.  In the instant case, given that the prior art cited above, particularly, Tracy et al., Worden et al., Nakas et al., and Chakraborty et al., acknowledge the ability of Cupriavidus and Clostridium to ferment aqueous and gaseous substrates into products, it would have been obvious for one of ordinary skill in the art to combine the two strains of bacteria in a fermentation process for production of bio-products from aqueous and gaseous substrates.
	Regarding the limitation “an amount at least 2.1 times greater as compared to fermentation with E. coli”, MPEP 2145.II states “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").”  In the instant case, the combination of Tracy et al., Worden et al., Nakas et al., and Chakraborty et al. teach the method case claimed and therefore, the amount of increased product would be latent property that flows naturally from the teachings of Tracy et al., Worden et al., Nakas et al., and Chakraborty et al., which teach a biocatalytic process for the production of a alkene using Cupriavidus necator.
12.	The rejection of claims 6-13 are newly rejected under 35 U.S.C. 103 as being unpatentable over Tracy et al. (WO 2016/138372, priority to 02/27/2015; cited on IDS 04/09/2019) in view of Worden et al. (WO 2013/036635 A1; cited on IDS 04/09/2019), Nakas et al. (US Patent Application Publication 2012/0135480 A1; cited on PTO-892 mailed 07/08/2019) and Chakraborty et al. (Journal of Biomedicine and Biotechnology, 2012; cited on PTO-892 mailed 07/08/2019) as applied to claims 1, 14-15, 20-23, 31, 37, 44 and 47-49 above, and further in view of Reed et al. (WO 2011/139804 A2; cited on PTO-892 mailed 07/08/2019) and Gudde (US Patent Application Publication 2010/0069690 A1; cited on PTO-892 mailed 07/08/2019) is maintained for the reasons of record and the reasons set forth below.
13.	The relevant teachings of Tracy et al., Worden et al., Nakas et al., and Chakraborty et al. as applied to claims 1, 14-15, 20-23, 31, 37, 44 and 47-49 are set forth above.
	With respect to claims 6-13, Tracy et al. teach a mixotrophic fermentation method for the production of bioproducts such as alcohols, organic acids of less than 7 carbons, acetone, 2,3-butanediol and mixtures thereof with a microorganism by providing an isolated organisms and a first feedstock comprising a carbon source and second feedstock that includes CO, CO2, carbonate, biocarbonate, H2, glycerol, methanol, formate, urea, or mixtures thereof [see Abstract; paragraphs 006-008].  Tracy et al. further teach that the method can comprise steam reforming of methane to produce a mixture of CO2 and hydrogen [see paragraph 0150].
	However, the combination of Tracy et al., Worden et al., Nakas et al., and Chakraborty et al. does not teach the process of claim 6, wherein the natural gas is combusted in at least one combined heat and power unit to generate power; the process of claim 7, wherein the heat from the combined heat and power unit generates steam that is used to drive a turbo generator for generating electric power; the process of claim 8, wherein at least a portion of the gaseous stream is provided to a gas combustion turbo-generator to generate power; the process of claim 9, wherein at least a portion of the gaseous stream drives a non-combusting turbo generator to generate power; the process of claim 10, wherein at least a portion of the gaseous stream is provided to a steam methane reformation for producing syngas, and at least a portion of the syngas is provided to a gas generator to generate power; the process of claim 11, wherein the power generation provides for H2 production via water electrolysis, thereby producing H2 and O2; and the process of claim 13, wherein the generated electric power is integrated or exported; used in bio-ethanol production process; provides for H2 production via water electrolysis, thereby producing H2 for use in the fermentation, or a combination thereof. 
	Reed et al. teach methods for a hybrid biological and chemical process that captures and converts carbon dioxide and other forms of inorganic carbon or C1 carbon sources such as CO, methane, methanol, formate, or formic acid and mixtures containing syngas into biofuels or other products by utilizing microorganisms such as Cupriavidus necator [see Abstract; Example 1; p. 2, top; p. 4].  Reed et al. further teach the source, production or recycling of electron donors used by the oxohydrogen microroganisms to fix carbon dioxide by using power from different sources such as photovoltaics, solar thermal, wind power, hydroelectric, nuclear, geothermal, enhanced geothermal, ocean thermal, ocean wave, and tidal power to produce electrical power [see p. 9, bottom; p. 12, bottom].  Reed et al. also teach that the hydrogen and oxygen used in the process is produced by water-splitting by electrolysis in excess of what is required to maintain favorable conditions and the excess heat or electrical energy co-product in the production of molecular hydrogen can be delivered for sale for use in another chemical or biological process such as heat exchange transfer and electrical generation and transmission [see p. 17-18; Figure 2]. Reed et al. also teach formation of hydrogen electron donors through methane reformation [see p. 16, bottom to top of p. 17].  Reed et al. further teach recycling of nutrients and water and recycling of the fermentation broth back into the culture vessel [see p. 38, lines 19-26].
	Gudde teach a hydrogenation process by reacting hydrogen and a composition comprising a carboxylic acid to produce a C1 compound such as CO, carbon dioxide, and methane [see Abstract].  Gudde teach that any by-products that cannot be captured or separated can be combusted in order to obtain power or heat, which is achieved by feeding it as fuel to an on-site power station or combined heat and power generator [see paragraph 0035].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Tracy et al., Worden et al., Nakas et al., Chakraborty et al., Reed et al., and Gudde into an integrative process for the production of electrical power and syngas because Tracy et al., Worden et al., Nakas et al., and Chakraborty et al. teach methods for the production of bio-derived products using organisms that are able to metabolizing H2, CO, CO2, and methane as carbon sources.  Reed et al. teach an integrative process for producing and recycling hydrogen electron donors via electrolysis and methane reformation for the production of bio-derived products and using excess by-products in the production of electricity.  Gudde teach similar processes to Reed et al. in using excess by-products to produce power or heat.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Tracy et al., Worden et al., Nakas et al., Chakraborty et al., Reed et al., and Gudde because both Reed et al. and Gudde acknowledge that excess by-products such as hydrogen and methane can be used for the production of power and heat.  One of ordinary skill in the art would be motivated to do so because it would eliminate the need for disposal of waste and provide a method of recycling products in the process to reduce overall operating costs.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Remarks Regarding Prior Art Rejections
14.	Beginning on p. 9 of applicants’ remarks, applicants in summary contend that the cited combinations of art are in no way predictive of the claim element of forming at least one product via the fermentation in amount at least 2.1 times greater as compared to fermentation with E. coli.  
	This argument is found to be not persuasive in view of the modified rejection set forth above.  Briefly, the combination of Tracy et al., Worden et al., Nakas et al., and Chakraborty et al. teach the method case claimed and therefore, the amount of increased product would be latent property that flows naturally from the teachings of Tracy et al., Worden et al., Nakas et al., and Chakraborty et al., which teach a biocatalytic process for the production of a alkene using Cupriavidus necator.  MPEP 2145.II states “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").”
Conclusion
15.	Status of the claims:
	Claims 1, 6-15, 20-23, 31, 37-38, 44 and 47-49 are pending.
	Claim 38 stands withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1, 6-15, 20-23, 31, 37, 44, and 47-49 are rejected.
	No claims are in condition for an allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656